              Case 2:20-cv-01973-TJS Document 6-5 Filed 05/20/20 Page 1 of 8




                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 IAN MCCABE STUDIO, LLC and IAN
 MCCABE STUDIO AT UNION
 MARKET, LLC
          Plaintiffs,
                                                            CASE NO.: 2:20-cv-01973-TJS
             v.

 ERIE INSURANCE EXCHANGE,
           Defendant.

                  DEFENDANT’S BRIEF IN SUPPORT OF MOTION TO DISMISS

            Defendant, Erie Insurance Exchange (“Erie”), by and through its undersigned counsel,

Timoney Knox, LLP, files this Brief in Support of Motion to Dismiss Plaintiffs’ Complaint

pursuant to Rule 12(b)(1) of the Federal Rules of Civil Procedure.

                                     PRELIMINARY STATEMENT

            This action relates to two (2) property insurance claims presented by Plaintiffs, Ian McCabe

Studio, LLC and Ian McCabe Studio at Union Market, LLC, under two (2) separate insurance

policies issued by Erie (the “Policies”). Both claims stem from alleged losses of income as a result

of the March 16, 2020 Order of Washington, D.C. Mayor Muriel Bowser, which closed certain

non-essential businesses in Washington, D.C.

            Plaintiffs commenced this litigation in the U.S. District Court for the Eastern District of

Pennsylvania, alleging that complete diversity of citizenship exists among the parties. See

Complaint [ECF No. 1], ¶ 5. However, beyond this bald assertion, the Complaint is devoid of any

allegations actually addressing the citizenship of the Parties.

            As set forth below, for purposes of diversity jurisdiction, Erie is a citizen of every state in

which its policyholders are citizens. Erie has policyholders in Washington, D.C. and Virginia,

where public records indicate that Plaintiffs’ members also reside. Erie and Plaintiffs are,



1481166-1
              Case 2:20-cv-01973-TJS Document 6-5 Filed 05/20/20 Page 2 of 8




therefore, not diverse parties, and this Court lacks subject matter jurisdiction over this matter.

Accordingly, this Court must grant the instant Motion to Dismiss.

I.      FACTUAL AND PROCEDURAL HISTORY

            Plaintiff, Ian McCabe Studio, LLC is a limited liability company, which owns, operates,

manages and controls a salon located at 1101 23rd Street N.W., Washington, D.C. 20037. See

Complaint [ECF No. 1], ¶ 8. Plaintiff Ian McCabe Studio at Union Market, LLC is a limited

liability company, which owns, operates, manages and controls a salon located at 1268 5 th Street

N.E., Washington, D.C. 20002. Plaintiffs’ members reside in Washington D.C. and Alexandria,

Virginia. See Motion Exhibit “A.”

            On April 3, 2020, Plaintiffs presented claims to Erie under their respective insurance

policies, seeking coverage for losses of business income stemming from the March 16, 2020 Order

of Washington D.C. Mayor Muriel Bowser, which closed certain non-essential businesses in

Washington D.C. See Complaint [ECF No. 1], ¶¶ 14-15. After completing an investigation, Erie

denied coverage for both claims on April 8, 2020.

            On April 21, 2020, Plaintiffs commenced the above-captioned action through the filing a

Complaint [ECF No. 1], which seeks a declaration, pursuant to 28 U.S.C. § 2201, that the Policies

provide coverage for Plaintiffs’ claimed losses. See Complaint [ECF No. 1], ¶¶ 41-47. Plaintiffs

served Erie with a copy of the Summons and Complaint on April 30, 2020, via certified mail.

II.     QUESTIONS PRESENTED

      A. Whether this Court lacks subject matter jurisdiction over the instant dispute where

            complete diversity does not exist between Plaintiffs and Erie, and no other basis for federal

            jurisdiction exists.

            Suggested Answer: Yes.



                                                     2
1481166-1
              Case 2:20-cv-01973-TJS Document 6-5 Filed 05/20/20 Page 3 of 8




III. ARGUMENT

     A. LEGAL STANDARD FOR MOTION TO DISMISS

            On a motion to dismiss for lack of subject matter jurisdiction pursuant to Fed.R.Civ.P.

12(b)(1), it is the plaintiff’s burden to demonstrate that jurisdiction exists. See Kehr Packages, Inc.

v. Fidelcor, Inc., 926 F.2d 1406, 1409 (3d Cir. 1991). The allegations of the complaint are not

entitled to any presumption of truthfulness. See Mortensen v. First Federal Savings and Loan

Assoc., 549 F.2d 884, 891 (3d Cir. 1977). Rather, the District Court is “free to weigh the evidence

and satisfy itself as to the existence of its power to hear the case.” Id.

     B. THIS      COURT LACKS SUBJECT MATTER JURISDICTION OVER THIS DISPUTE BECAUSE
            COMPLETE DIVERSITY DOES NOT EXIST BETWEEN PLAINTIFFS AND ERIE AND NO OTHER
            BASIS FOR FEDERAL JURISDICTION EXISTS.

            Plaintiffs contend that subject matter jurisdiction exists pursuant to 28 U.S.C. § 1332 by

virtue of the “diversity of citizenship between Plaintiffs and the Defendant.” Complaint [ECF No.

1], ¶ 5. It is fundamental that complete diversity requires that no plaintiff be a citizen of the same

state as any defendant. See Zambelli Fireworks Mfg. Co. v. Wood, 594 F.3d 412 (3d Cir. 2010).

Resolution of this issue, therefore, depends on the citizenship of Plaintiffs and Erie.

            1. Plaintiffs are deemed citizens of Washington D.C. and Virginia.

            For purposes of diversity jurisdiction, citizenship of a limited liability company is

determined based on the citizenship of its members. See Zambelli Fireworks Mfg. Co. v. Wood,

594 F.3d 412 (3d Cir. 2010).

            While Plaintiffs’ Complaint is devoid of any allegations concerning the identity or

citizenship of Plaintiffs’ members, a search of the District of Columbia Department of Consumer

Affairs website for Ian McCabe Studio, LLC identifies the following “beneficial owners:”

           McCabe, Ian, 1101 23rd Street, NW, Washington, D.C. 20037.



                                                    3
1481166-1
              Case 2:20-cv-01973-TJS Document 6-5 Filed 05/20/20 Page 4 of 8




See Motion Exhibit “A.” The same website identifies the following “beneficial owners” for Ian

McCabe Studio at Union Market, LLC:

     •      Allen, Clark, 5100 Chowan Avenue, Alexandria, Virginia 22312;

     •      McCabe, Ian, 5100 Chowan Avenue, Alexandria, Virginia 22312; and,

     •      Barnett, Elisa, 2125 14th Street NW, #329, Washington, D.C. 20009.

See Motion Exhibit “A.”

            The public information available from the District of Columbia Department of Consumer

Affairs indicates that Plaintiffs’ members are citizens of Washington D.C. and Virginia.

Consequently, for purposes of diversity jurisdiction, Plaintiffs, as business entities, are deemed

citizens of Washington D.C. and Virginia as well. See Zambelli Fireworks Mfg. Co., supra.

            2. Erie Insurance Exchange is deemed a citizen of Washington D.C. and Virginia.

            “Erie Insurance Exchange,” is not a corporation, but, as has been repeatedly recognized

by courts of the Third Circuit, is instead a reciprocal insurance exchange. See Ritz v. Erie Indem.

Co., 2019 U.S.Dist. LEXIS 17589, *3 (W.D.Pa. Feb. 4, 2019)(“Erie Insurance Exchange … is a

subscriber-owned reciprocal insurance exchange organized under Pennsylvania law”); Beltz v.

Erie Indem. Co., 733 Fed.Appx. 595 (3d Cir. 2018)(recognizing same); Erie Ins. Exch. v. Stover,

619 Fed.Appx. 118 (3d Cir. 2015)(recognizing same); Erie Ins. Exch. v. Midea Am. Corp., 2016

U.S. Dist. LEXIS 163335 (M.D.Pa. Nov. 22, 2016)(recognizing same). See also Themis Lodging

Corp. v. Erie Ins. Exch., 2010 U.S. Dist. LEXIS 71720 (N.D. Ohio July 16, 2010).

            Erie Indemnity Company’s 2020 10-K Report, filed with the U.S. Securities and Exchange

Commission, corroborates what the above courts have expressly acknowledged:

                   Erie Indemnity Company (“Indemnity”, “we”, “us”, “our”) is a
                   publicly held Pennsylvania business corporation that has since its
                   incorporation in 1925 served as the attorney-in-fact for the



                                                   4
1481166-1
              Case 2:20-cv-01973-TJS Document 6-5 Filed 05/20/20 Page 5 of 8




                   subscribers (policyholders) at the Erie Insurance Exchange
                   (“Exchange”).

Motion Exhibit “B,” p. 3.

            As a reciprocal insurance exchange (a form of unincorporated association), Erie is deemed

a citizen of every state in which its policyholders reside for purposes of diversity jurisdiction. See

Erie Ins. Exch. v. Greenwich Ins. Co., 2016 U.S.Dist. LEXIS 48180 (E.D. Pa. Apr. 11, 2016); Erie

Ins. Exch. v. Midea Am. Corp., 2016 U.S. Dist. LEXIS 163335 (M.D.Pa. Nov. 22, 2016); Erie Ins.

Exch. v. Research Prods. Corp., No. 15-240, 2016 U.S. Dist. LEXIS 43685 (W.D. Pa. Mar. 30,

2016)(“Courts have long recognized that reciprocal exchange insurance associations . . . do not

receive fictional citizenship as do corporations but, instead, bear the citizenship of each member”).

See also Themis Lodging Corp. v. Erie Ins. Exch., 2010 U.S. Dist. LEXIS 71720 (N.D. Ohio July

16, 2010); First Colonial Ins. Co. v. Custom Flooring, Inc., 2007 U.S. Dist. LEXIS 28856 (D.N.J.

Apr. 17, 2007)(“The citizenship of unincorporated associations, such as reciprocal insurance

associations, is the citizenship of each of its members”); George H. Draper, III, Inc. v. Canners

Exch. Subscribers at Warner Inter-Ins. Bureau, 294 F. Supp. 1362, 1363 (D.Del. 1968) (holding

that plaintiff, a reciprocal insurance exchange, derives its citizenship from that of its members).

Thus, in the instant jurisdictional inquiry, Erie’s state of organization and principal place of

business are of no legal consequence. See Lincoln Benefit Life Co. v. AEI Life, LLC, 800 F.3d 99,

105 (3d Cir. 2015)(“[t]he state of organization and the principal place of business of an

unincorporated association are legally irrelevant”).

            Importantly, Erie has policyholders that reside in the District of Columbia and the

Commonwealth of Virginia. See Motion Exhibit “C.” This fact unassailably destroys diversity of

citizenship between Plaintiffs and Erie because Plaintiffs are also deemed citizens of Washington

D.C. and Virginia.


                                                    5
1481166-1
              Case 2:20-cv-01973-TJS Document 6-5 Filed 05/20/20 Page 6 of 8




            Courts in the Third Circuit, including this Court, have held that federal courts do not have

diversity jurisdiction where Erie’s policyholders reside in the same state as its adversary. See Erie

Ins. Exch. v. Greenwich Ins. Co., 2016 U.S.Dist. LEXIS 48180 (E.D.Pa. Apr. 11, 2016)(granting

motion to remand because Erie has policyholders with mailing addresses in the same state as the

defendant corporation’s principal place of business); Erie Ins. Exch. v. Midea Am. Corp., 2016

U.S. Dist. LEXIS 163335 (M.D.Pa. Nov. 22, 2016)(granting motion to remand because Erie has

policyholders in the same states as the defendant corporation’s state of organization and principal

place of business).

            The weight of authority beyond the Third Circuit also supports this result. See e.g., Erie

Ins. Exch. v. Electrolux Home Prods., Inc., 2011 U.S.Dist. LEXIS 77697 (W.D.N.C. July 15,

2011)(remanding case because defendant was a citizen of Delaware and Erie had policyholders

who resided in Delaware); Themis Lodging Corp. v. Erie Ins. Exch., 2010 U.S.Dist. LEXIS 71720

(N.D. Ohio July 16, 2010)(granting motion to dismiss under Rule 12(b)(1) because plaintiff was a

citizen of Michigan and Erie policyholders resided in Michigan); HIOB v. Progressive Am. Ins.

Co., 2009 U.S.Dist. LEXIS 116647, *2 (D.Md. Nov. 24, 2009)(holding that the district court lacks

jurisdiction because “Erie Insurance Exchange has members/policyholders who are citizens of

Maryland”); AMCO Ins. Co. v. Erie Ins. Exch., 2011 U.S.Dist. LEXIS 133147 (N.D.Ill. Nov. 16,

2011)(granting motion to dismiss under Rule 12(b)(1) because plaintiff is an Iowa corporation and

Erie has policyholders who are citizens of Iowa).

            Erie is deemed a citizen of Washington D.C. and Virginia through its policyholder

members. Plaintiffs are also deemed citizens of Washington D.C. and/or Virginia by virtue of their




                                                     6
1481166-1
              Case 2:20-cv-01973-TJS Document 6-5 Filed 05/20/20 Page 7 of 8




members’ citizenship. Accordingly, this Court lacks subject matter jurisdiction, and must grant

Erie’s motion to dismiss. 1

IV. CONCLUSION

            In light of the foregoing, Defendant, Erie Insurance Exchange, requests that this Court

grant its Motion to Dismiss Plaintiffs’ Complaint for lack of subject matter jurisdiction pursuant

to Fed.R.Civ.P. 12(b)(1).

                                                            Respectfully submitted,

                                                            TIMONEY KNOX, LLP

                                                     BY:        s/Robert M. Runyon III
                                                            ROBERT M. RUNYON III, ESQUIRE
                                                            PA ID: 80417
                                                            MATTHEW B. MALAMUD, ESQUIRE
                                                            PA ID: 314040
                                                            400 MARYLAND DRIVE
                                                            FORT WASHINGTON, PA 19034-7544
                                                            P. 215.646.6000
                                                            F. 215.646.0379
                                                            rrunyon@timoneyknox.com
                                                            mmalamud@timoneyknox.com

                                                            ATTORNEYS FOR DEFENDANT,
                                                            ERIE INSURANCE EXCHANGE

Dated: May 20, 2020




1
  The only basis for jurisdiction alleged by Plaintiffs is diversity. No other basis for federal jurisdiction exists. See
Aetna Life Ins. Co. v. Haworth, 300 U.S. 227 (1937)(noting that the Federal Declaratory Judgment Act does not confer
jurisdiction).

                                                           7
1481166-1
              Case 2:20-cv-01973-TJS Document 6-5 Filed 05/20/20 Page 8 of 8




                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 IAN MCCABE STUDIO, LLC and IAN
 MCCABE STUDIO AT UNION
 MARKET, LLC
          Plaintiffs,
                                                          CASE NO.: 2:20-cv-01973-TJS
             v.

 ERIE INSURANCE EXCHANGE,
           Defendant.

                                     CERTIFICATE OF SERVICE

            I, Robert M. Runyon III, Esquire, hereby certify that the foregoing was filed electronically

with the Clerk of the Court for the United States District Court for the Eastern District of

Pennsylvania and is available for viewing and downloading from the CM/ECF system. I certify

that all participants in the case are registered CM/ECF users and that service will be accomplished

by the CM/ECF system.

                                                      TIMONEY KNOX, LLP

                                                BY: s/Robert M. Runyon III
                                                    ROBERT M. RUNYON III, ESQUIRE




1481166-1
